Citation Nr: 1105021	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  94-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to special home adaptation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to July 1953.

This matter has a lengthy procedural history and returns to the 
Board of Veterans' Appeals (Board) following Remands issued in 
April 1996, May 2000, February 2009 and March 2010.  This matter 
was originally on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The record reflects that the Veteran has presented testimony at a 
November 1992 RO hearing before a Hearing Officer, a July 1999 
Travel Board hearing before a Veterans Law Judge who is no longer 
employed by the Board, and a January 2009 Travel Board hearing 
before the undersigned Veterans Law Judge. The transcripts of the 
hearings are associated with the claims file and have been 
reviewed.

In regard to the July 1999 Board hearing, the Board notes that 
the Veteran is typically notified by VA that the Veterans Law 
Judge who conducted his or her hearing is no longer employed by 
the Board and offered the opportunity to testify at another 
hearing pursuant to 38 C.F.R. § 20.717.  However, after review of 
the record, it appears that the Veteran did not receive such 
notification in this case. Nonetheless, as the Veteran was 
provided with another Travel Board hearing in January 2009 with 
respect to the issues on appeal, the absence of the notification 
is not prejudicial to the Veteran.

The Board observes that in the July 1999 Board hearing the 
Veteran's representative raised the issue that the 
Veteran's arthritis of the right shoulder is secondary to 
the Veteran's recurrent dislocations of the right 
shoulder.  The representative requested that the Board to 
consider the additional disability of the arthritis in the 
right shoulder.  Entitlement to service connection for 
arthritis of the right shoulder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder, left urethral stricture secondary to radiation 
fibrosis, recurrent dislocation of right shoulder, duodenal 
ulcer, bilateral hearing loss and laceration of the scalp.  

2.  The Veteran was awarded a total disability rating based upon 
individual unemployability (TDIU) effective May 20, 2010.

3.  The evidence of record demonstrates that the Veteran does not 
have service-connected disabilities that have resulted in the 
loss, or loss of use, of both lower extremities, or blindness in 
both eyes, or the loss of one lower extremity together with 
residuals of organic disease or injury that affects the functions 
of balance or propulsion, or loss of one lower extremity together 
with the loss or loss of use of one upper extremity that affects 
the functions of balance or propulsion.

4.   The evidence of record shows that the Veteran does not have 
a service connected vision disorder resulting in 5/200 vision or 
less in both eyes, or the anatomical loss or loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2010).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

After careful review of the claims folder, the Board finds that 
the VCAA letters do not satisfy the duty to notify provisions 
regarding advising the Veteran of what information and evidence 
was needed to substantiate his claim for entitlement to specially 
adapted housing and special home adaptation.  The Board finds 
that lack of notice through a VCAA letter did not affect the 
essential fairness of the adjudication because the Veteran 
demonstrated that he had actual knowledge of the information that 
was not provided.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  In this case, the 
Veteran and his representative established that he had actual 
knowledge of the criteria to establish entitlement to specially 
adapted housing or special home adaption.  In the January 2011 
informal hearing presentation, the Veteran's representative cited 
to relevant VA laws and regulations to support the Veteran's 
contentions.   Accordingly, the Board concludes that the record 
on appeal shows that the Veteran and his representative had 
actual knowledge of the information that was not provided to the 
Veteran through a VCAA letter, that he submitted evidence in an 
attempt to show that he met such criteria and therefore, the 
above VCAA notice error did not affect the essential fairness of 
the Board's decision.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 1298, 1301 
(Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 (Fed. 
Cir. 2004).  

Furthermore, the Board has determined in the decision below that 
there is no legal entitlement to the claimed benefits as a matter 
of law.  The notice provisions and duty to assist provisions are 
not applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the appellant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  Moreover, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the Veteran in substantiating the claim of 
entitlement specially adapted housing or special home adaption.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records from 1987 to October 2009 and a May 2010 VA 
examination that evaluated the Veteran's current service-
connected disabilities.

The Veteran was provided with VA examination in May 2010 for the 
specific purpose of evaluating the current severity of his 
service-connected disabilities.  The examination reports of 
record reflect that all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's daily 
life.  As such, the Board finds that the Veteran was provided 
with an examination that is adequate for rating purposes.

The Board notes that the issues on appeal were remanded by the 
Board in April 1996, May 2000, February 2009 and March 2010.  The 
April 1996 remand requested that the RO schedule the Veteran for 
a Board hearing.  The record contains transcripts of a July 1999 
Travel Board hearing and a January 2009 Travel Board hearing.  
Thus, the Board finds that the RO complied with the April 1996 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The May 2000 Board remand requested that the RO attempt to obtain 
or request the Veteran to submit post-service treatment records 
from Fort McArthur in San Pedro, California and at the U.S. Naval 
Hospital in Long Beach, California.  The RO attempted to obtain 
treatment records from Fort McArthur in San Pedro, California and 
Long Beach Naval Hospital.  As both medical centers had been 
closed, VA conducted a search through the Personnel Information 
Exchange System (PIES).  In November 2002, the RO received the 
response to limit the search time frame to twelve months or less.  
The RO sent a letter in December 2002 to the Veteran requesting 
him to provide the RO with the specific dates he was treated for 
his claimed disabilities before a search can be conducted at the 
archives records center.  The Veteran responded in December 2002 
that he did not possess any medical records.  Accordingly, the 
Board has determined that the RO substantially complied with the 
May 2000 directive.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board observes that the May 2000 Remand directed the RO to 
request the Social Security Administration (SSA) to furnish all 
medical records and administrative decisions pertaining to the 
Veteran's grant of disability benefits.  In October 2002, the RO 
was informed that SSA could not send the medical records 
requested because they were unable to locate the information.  As 
the RO attempted to obtain the Veteran's SSA disability records, 
the Board finds the RO substantially complied with the May 2000 
directive.  

The March 2010 Board remand deferred the decision on entitlement 
to specially adapted housing and special home adaptation, because 
it was inextricably intertwined with the issue of entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  In a November 2010 
rating decision, the Board granted the claim for TDIU.  Thus, the 
issue entitlement to specially adapted housing and special home 
adaptation is properly before the Board.

There is no indication in the file that there are additional 
relevant records available that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claims for Specially Adapted Housing and 
Special Home Adaptation  

The Veteran filed a claim in October 1991 requesting entitlement 
to specially adapted housing.  Specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).
 
The Veteran is service-connected for posttraumatic stress 
disorder, rated as 70 percent disabling; left urethral stricture 
secondary to radiation fibrosis, rated as 30 percent disabling; 
recurrent dislocation of right shoulder, rated as 20 percent 
disabling, duodenal ulcer, rated as 10 percent disabling, 
bilateral hearing loss rated as 10 percent disabling and 
laceration of the scalp, rated as 0 percent disabling.  In 
November 2010, the Veteran was awarded individual unemployability 
(TDIU) with an effective date of May 20, 2010.

The evidence of records does not show that the Veteran is blind, 
or that he has loss of use of both feet or one hand and one foot 
due exclusively to his service-connected left urethral stricture, 
PTSD, recurrent dislocation of the right shoulder, duodenal 
ulcer, bilateral hearing loss and laceration of the scalp.  In 
this regard, the evidence indicates that the Veteran's service-
connected recurrent dislocation of the right shoulder causes 
moderate to significant impairment of the right upper extremity.  
A VA examination dated in May 2010 reveals that the Veteran's 
service-connected recurrent dislocation of the right shoulder 
does not prevent activities of daily living except that it 
prevents the Veteran from performing work with his arm raised and 
he cannot coordinate the right arm to be able to wipe himself 
after using the bathroom.  The examiner noted that the Veteran's 
right shoulder disorder is moderately limited for most activities 
such that he would be unable to do any significant activity above 
the level of the shoulder and he would be unable to perform any 
heavy lifting or strong use of the arm secondary to exacerbating 
shoulder pain.  Inability to perform hygiene after using the 
bathroom is reflected in the Veteran's right shoulder disorder 
and the examiner determined that this makes his right shoulder 
disorder significantly limiting.  Nonetheless, the Veteran is not 
service-connected for any disabilities that preclude use of one 
or both feet or visual impairment.  

In conclusion, the Veteran does not have a service-connected 
disability or disabilities that result in the loss of use of both 
lower extremities or one lower extremity together with loss of 
use of one upper extremity, which so affects the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair.   Furthermore, the 
Veteran is not service-connected for any visual impairment to 
include blindness of both eyes or residuals of an organic disease 
or injury.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim and entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing is not warranted because the Veteran 
does not satisfy the legal requirements.  See 38 C.F.R. § 
3.809(d).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaption grant.  In order to be entitled to special home 
adaption, the Veteran must not be entitled to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 C.F.R. § 3.809 nor have previously received assistance 
in acquiring specially adapted housing under 38 U.S.C.A. 
§2101(a).  A veteran may be entitled to special home adaption if 
the evidence shows service-connected vision of 5/200 or less in 
both eyes; or the loss, or permanent loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010).  
The assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102 (West 2002). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a special home adaptation grant.  
Initially, the Board notes that the Veteran does not have 
service-connected vision of 5/200 or less in both eyes.  
Moreover, the medical evidence of record does not show him to 
have loss or loss of use of both hands.  As previously noted, the 
Veteran is service-connected for recurrent dislocation of the 
right shoulder.  The evidence shows that the Veteran's service-
connected right shoulder disability moderately limits his ability 
to conduct most activities.  Nonetheless, the medical evidence of 
record does not indicate that he has loss of use of both hands 
due to his service-connected disabilities.  Accordingly, the 
Veteran has not been shown to have the qualifying permanent 
disabilities under 38 C.F.R. § 3.809a.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for a special home adaptation grant.






							(CONTINUED ON NEXT PAGE)



						ORDER


1.  Entitlement to specially adapted housing is denied. 

2.  Entitlement to special home adaption is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


